Osbaldo A. Saenz Sr. and
                                                                 Maria Estela G. Saenz Trust
                                                                    through their Trustee



                         Fourth Court of Appeals
                                San Antonio, Texas
                                      October 7, 2014

                                   No. 04-14-00033-CV

                                  Osbaldo A. SAENZ Jr.,
                                        Appellant

                                             v.

  Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
        Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased,
                                         Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                          Trial Court No. DC-11-242, DC-12-250
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice


       The Appellant’s Motion for Leave to File Appellant’s Response Brief is GRANTED.

                                                                 PER CURIAM
ATTESTED:______________________________
             Keith E. Hottle
             Clerk of Court